United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3418
                       ___________________________

                      Morgan Keegan & Company, Inc.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   David Fleming; David Fleming, as Personal Representative of the Estate of
                       Carmeletta Fleming, Deceased

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: May 23, 2013
                 Filed: June 3, 2013 (Corrected June 5, 2013)
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
        Morgan Keegan & Company, Inc. (Morgan Keegan) appeals the district
court’s1 denial of its motion to vacate an arbitration award. After careful review of
the record, see Medicine Shoppe Int’l, Inc. v. Turner Invs., Inc., 614 F.3d 485, 488
(8th Cir. 2010) (standard of review), and considering the parties’ submissions on
appeal, we agree with the district court that Morgan Keegan was not entitled to the
relief sought for the reasons explained in the court’s opinion. We conclude as well
that the district court gave adequate consideration to all of Morgan Keegan’s
arguments, including its public-policy argument, which was premised on Morgan
Keegan's claim the parties entered into a settlement agreement. The arbitration panel
heard evidence on the question of whether the parties had settled their dispute and
concluded there was no valid settlement agreement. The factual determination there
was no settlement agreement is not reviewable under the Federal Arbitration Act.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-